The justices’ act of 1841, (S. L. 1841, p. 81,) did not authorize the renewal of an execution on a justice’s judgment returned unsatisfied for want of goods and chattels, but provided that a further execution might thereupon be issued, (§ 80;) and it repealed the statute previously in force authorizing such renewals, (R. S. 1838, p. 395, § 20,) with this saving clause: “ The repeal shall not affect any act done, or any right accruing or accrued, or established, or any suit or proceeding commenced, in any civil case, but the proceedings in every such case shall be conformed, when necessary, to the provisions of this act.” (§173.) Held, that, notwithstanding this saving clause, an execution issued before the act took effect, could not be renewed after that time.